PER CURIAM:
John Johnson Terrell, II, appeals the district court’s order denying relief on his 28 U.S.C.A. § 2255 (West Supp.2011) motion.* We have reviewed the record and *168find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Terrell v. United States, Nos. 1:06-cr-00493-JCC-1, 1:09-cv-00846-JCC (E.D.Va. July 19, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 This court previously remanded Terrell's § 2255 motion for consideration in light of Holland, v. Florida,-U.S.-, 130 S.Ct. *1682549, 177 L.Ed.2d 130 (2010). United States v. Terrell, 405 Fed.Appx. 731 (4th Cir.2010).